Press Release For Immediate release Invesco Reports Results for Three Months Ended December 31, 2009 Investor Relations ContactJordan Krugman 404-439-4605 Media RelationsContact Doug Kidd404-479-2922 Atlanta, January 28, 2010 Invesco Ltd. (NYSE: IVZ) reported net income attributable to common shareholders of $110.9 million for the quarter ended December 31, 2009 (the quarter ended September 30, 2009: $105.2 million). Diluted earnings per share were $0.25 for the fourth quarter (third quarter 2009: $0.24). Operating income was $160.5 million for the fourth quarter (third quarter 2009: $151.6 million).
